DETAILED ACTION
The following is a Final Office Action in response to communications filed June 2, 2022.  Claims 1–4 and 6–16 are amended.  Currently, claims 1–16 are pending.

Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous rejection of claims 1–16 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
However, Applicant’s Response necessitates new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant explanation below.
With respect to the previous rejection of claims 1–16 under 35 U.S.C. 101, Applicant’s remarks have been fully considered but are not persuasive. 
Applicant asserts that the claims include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two because the claims improve the functionality of the computer and the network.  More particularly, Applicant submits that the additional elements improve computer and network functionality because reduce the amount of information necessary for onboarding providers, and as a result, the claims reduce processing and network consumption.  Examiner disagrees.  
Examiner submits that any reduction in processing and network consumption can be attributed to business improvements rather than technical improvements.  Although Applicant’s claims require less information in the onboarding process, the informational reduction is derived from improvements in the business process for onboarding providers.  Further, each technical element, including the recited computing elements, functions in a conventional, generic manner as evidenced by Applicant’s Specification (see e.g., FIG. 1 and Spec. ¶¶ 45–54).  As a result, Examiner asserts that the claims do not embody any technical improvements under Step 2A Prong Two.
Accordingly, Applicant’s remarks are not persuasive, and the previous rejection is maintained below.
With respect to the previous rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, Applicant’s remarks have been fully considered but are moot in view of the updated grounds of rejection presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the consumer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the element is interpreted as reciting “[[the]] a consumer”.
In view of the above, claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–16 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “accessing content of the service provider”; “extracting a topic from the content”; “mapping the topic to a category of a corpus”; “selecting the mapped topic”; “receiving approval of the selected topic”; and “updating a skill rating of the service provider for the category corresponding to the selected topic based on the approval.”
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process for updating skill ratings of a provider according to provider content analysis.  Additionally, the elements recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2–7 further describe the process for rating a skill provider according to provider content and recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above.  As a result, claims 2–7 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea.  The additional elements include a database, a display, and steps for presenting information on a display, receiving user inputs, and updating the database.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea; the step for presenting information on a display does no more than generally link the use of the abstract idea to a particular technological environment or field of use; and the steps for receiving user inputs and updating the database are insignificant extrasolution activities to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 3–5 and 7 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 3–5 and 7 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 2 and 6 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include elements for augmenting a database and receiving an input.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements are insignificant extrasolution activities to the judicial exception.  As a result, claims 2 and 6 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea.  The additional elements include a database, a display, and steps for presenting information on a display, receiving user inputs, and updating the database.  The additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea; the step for presenting information on a display does no more than generally link the use of the abstract idea to a particular technological environment or field of use; and the steps for receiving user inputs and updating the database are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), which describes receiving data, electronic recordkeeping, and storing information in memory as conventional computing functions.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 3–5 and 7 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 3–5 and 7 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 2 and 6 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include elements for augmenting a database and receiving an input.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), which describes receiving data, electronic recordkeeping, and storing information in memory as conventional computing functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 2 and 6 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.

With respect to Step 2A Prong One of the framework, claim 8 recites an abstract idea.  Claim 8 includes limitations for “finding a topic similar to but not present in the topic of expertise of the first service provider”; “notifying the first service provider of the one or more found topics”; “receiving approval of the found topic”; and “updating a list of expertise of the first service provider to include the found topic based on the approval”.
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process for updating a list of expertise of a service provider.  Additionally, the elements recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  As a result, claim 8 recites an abstract idea under Step 2A Prong One.
Claims 9–13 further describe the process for notifying the service provider of similar topics and recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above.  As a result, claims 9–13 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 8.
With respect to Step 2A Prong Two of the framework, claim 8 does not include additional elements that integrate the abstract idea into a practical application.  Claim 8 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 8 include databases, a display, and steps for “retrieving” topics, “receiving user input”, and “updating” a database.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the steps for “retrieving”, “receiving”, and “updating” are an insignificant extrasolution activity to the judicial exception.  As a result, claim 8 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 11–13 do not recite any additional elements beyond those recited with respect to claim 8.  As a result, claims 11–13 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 8.
Claims 9–10 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include elements for “adding a topic” to a database.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements are insignificant extrasolution activities to the judicial exception.  As a result, claims 9–10 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 18 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 8 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 8 include databases, a display, and steps for “retrieving” topics, “receiving user input”, and “updating” a database.  The additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the steps for “retrieving”, “receiving” and “updating” are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), which identifies receiving data, retrieving data, electronic recordkeeping, and storing information in memory as conventional computing functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 8 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 11–13 do not recite any additional elements beyond those recited with respect to claim 8.  As a result, claims 11–13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 8.
Claims 9–10 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include elements for “adding a topic” to a database.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), which describes electronic recordkeeping and storing information in memory as conventional computing functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 9–10 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.

With respect to Step 2A Prong One of the framework, claim 14 recites an abstract idea.  Claim 14 includes limitations for “generating a category by matching the one or more characters of text”; “augmenting the category by searching for a similar category”; “wherein categories [are] created by processing content of a second service provider”; “receiving approval at least of the category and the similar category”; and “updating a list of categories associated with the service provider based on the approval”.
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process for updating a list of categories associated with the service provider based on content of the service provider.  Additionally, the elements recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  As a result, claim 8 recites an abstract idea under Step 2A Prong One.
Claims 15–16 further describe the process for matching topic categories to a service provider and recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above.  As a result, claims 15–16 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 14.
With respect to Step 2A Prong Two of the framework, claim 14 does not include additional elements that integrate the abstract idea into a practical application.  Claim 14 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include databases and limitations for “receiving”, “displaying”, “receiving user input”, and “updating” a database.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the databases are generic computing elements that are merely used as a tool to perform the recited abstract idea; the step for “displaying” does no more than generally link the use of the abstract idea to a particular technological environment or field of use; and the steps for “receiving” and “updating” are insignificant extrasolution activities to the judicial exception.  As a result, claim 14 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 15–16 do not recite any additional elements beyond those recited with respect to claim 14.  As a result, claims 15–16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 14.
With respect to Step 2B of the framework, claim 14 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 14 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include databases and limitations for “receiving”, “displaying”, “receiving user input”, and “updating” a database.  The additional elements do not amount to significantly more than the abstract idea because the databases are generic computing elements that are merely used as a tool to perform the recited abstract idea; the step for “displaying” does no more than generally link the use of the abstract idea to a particular technological environment or field of use; and the steps for “receiving” and “updating” are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), which describes receiving data, electronic recordkeeping, and storing information in memory as a conventional computer function.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 14 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 15–16 do not recite any additional elements beyond those recited with respect to claim 14.  As a result, claims 15–16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 14.

Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–7 and 14–16 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport et al. (U.S. 2010/0205541) in view of Caldwell et al. (U.S. 2013/0007009).
Claim 1:  Rapaport discloses a method for analyzing skills of a service provider, the method comprising the steps of: 
automatically accessing content of the service provider (See paragraphs 35 and 75, wherein content being view or produced by the user is accessed, paragraphs 132 and 200–201, wherein credentialed service providers are disclosed as users, and paragraph 13, wherein the disclosure is framed in the context of an automated process; see also paragraphs 22, 25, and 238); 
extracting a topic from the content (See Abstract and paragraph 22, wherein on-topic subject matter is extracted from the content); 
mapping the topic to a category of a corpus or a spot database (See Abstract, FIG. 4B, and paragraph 171, wherein extracted topics are matched to nodes of a topic tree data structure; see also paragraph 31, wherein analyzed user content is matched to composite data of ongoing topic chat rooms); 
selecting the mapped topic (See paragraph 31, wherein a given topic chat room is selected for a user; see also paragraphs 89–90); and 
updating a skill rating of the service provider in a provider database for the category corresponding to the selected topic (See paragraph 214, wherein proficiency ratings of a given user are updated for a selected topic category; and see paragraph 95, wherein user profiles are stored in a database).  Rapaport does not expressly disclose the remaining claim elements.
Caldwell discloses presenting the selected topic to the service provider via a display (See paragraph 33, in view of paragraphs 20–21, wherein suggested expertise tags are presented to the user); 
receiving user input provided by the service provider, the user input indicating approval of the selected topic (See paragraph 33, in view of paragraphs 20–21, wherein suggested expertise tags are accepted by the user); and
updating a skill of the service provider based on the approval indicated in the user input (See paragraph 33, in view of paragraphs 20–21, wherein accepted expertise tags are applied to the user profile).
Rapaport discloses a system directed to managing topic chat rooms and user topic profiles.  Caldwell similarly discloses managing user expertise.  Each reference discloses a system directed to managing topics associated with a user.  The technique of approving skills is applicable to the system of Rapaport as they each share characteristics and capabilities, namely, they are directed to managing topics associated with a user.
One of ordinary skill in the art would have recognized that applying the known technique of Caldwell would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Caldwell to the teachings of Rapaport would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate user topic management into similar systems.  Further, applying skill approvals to Rapaport would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 2:  Rapaport discloses the method of claim 1 further comprising: 
extracting a second topic from the content, wherein the second topic cannot be mapped to the category of the corpus of the spot database (See paragraph 25, wherein topics are extracted as content evolves, and wherein new topics are added to the hierarchy); and
augmenting the spot database for the second topic (See paragraphs 25 and 202, wherein the tree data structure is augmented with new topics/categories).
Claim 3:  Rapaport discloses the method of claim 2 further comprising: connecting the consumer to the service provider based on the updated skill rating (See paragraph 31, wherein matches are made according to proficiency/credential levels associated with experts).
Claim 4:  Rapaport discloses the method of claim 3 wherein the content comprises social media (See paragraph 25, in view of the Abstract, wherein chat room content is disclosed in the context of a social networking system).
Claim 5:  Rapaport discloses the method of claim 4 wherein the accessing further includes: waiting for a predetermined time (See paragraph 149, wherein the periodic rate of access is limited by the cloud system).
Claim 6:  Rapaport discloses the method of claim 4 wherein the accessing further includes: receiving an input indicating a change in available social media (See paragraph 25, wherein changes in available content are input and identified).
Claim 7:  Rapaport discloses the method of claim 3 wherein the content comprises a call transcript (See paragraph 22, wherein an audio transcript is disclosed, and wherein an audio transcript is equivalent to a call transcript; see also paragraph 207, wherein transcript content is utilized).
Claim 14:  Rapaport discloses a method to onboard a first service provider in an expert marketplace, the method comprising: 
receiving one or more characters of text from the first service provider (See paragraphs 35 and 76, wherein keywords are received from a user, and paragraphs 132 and 200–201, wherein credentialed service providers are disclosed as users); 
generating a category by matching the one or more characters of text to a corpus or a spot database (See Abstract, FIG. 4B, and paragraph 171, wherein extracted topics are matched to nodes of a topic tree data structure; see also paragraph 31, wherein analyzed user content is matched to composite data of ongoing topic chat rooms); 
augmenting the category by searching the corpus or the spot database for a similar category (See paragraph 90, wherein the system allows the user to browse “adjacent nodes of a topic categorizing, hierarchy tree full of roughly similar chat rooms”); 
displaying the category and the similar category (See paragraph 90, wherein the system allows the user to browse “adjacent nodes of a topic categorizing, hierarchy tree full of roughly similar chat rooms”); 
wherein the corpus or the spot database contains categories created by processing content of a second service provider (See paragraphs 25 and 202, wherein the tree data structure is augmented with new topics/categories from each participant); and
updating a category associated with the service provider in a provider database (See paragraph 214, wherein proficiency ratings of a given user are updated for a selected topic category; and see paragraph 95, wherein user profiles are stored in a database).  Rapaport does not expressly disclose the remaining claim elements.
Caldwell discloses receiving user input provided by the first service provider, the user input indicating approval at least of the category and the similar category (See paragraph 33, in view of paragraphs 20–21, wherein suggested expertise tags are accepted by the user); and
updating a list of categories associated with the service provider based on the approval indicated in the user input (See paragraph 33, in view of paragraphs 20–21, wherein accepted expertise tags are applied to the user profile).
Rapaport discloses a system directed to managing topic chat rooms and user topic profiles.  Caldwell similarly discloses managing user expertise.  Each reference discloses a system directed to managing topics associated with a user.  The technique of approving categories is applicable to the system of Rapaport as they each share characteristics and capabilities, namely, they are directed to managing topics associated with a user.
One of ordinary skill in the art would have recognized that applying the known technique of Caldwell would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Caldwell to the teachings of Rapaport would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate user topic management into similar systems.  Further, applying skill approvals to Rapaport would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 15:  Rapaport discloses the method of claim 14 wherein the content is derived from a transcript (See paragraph 22, wherein an audio transcript is disclosed, and wherein an audio transcript is equivalent to a call transcript; see also paragraph 207, wherein transcript content is utilized).
Claim 16:  Rapaport discloses the method of claim 14 wherein the content is derived from a social media posting (See paragraph 25, in view of the Abstract, wherein chat room content is disclosed in the context of a social networking system).

Claims 8–13 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport et al. (U.S. 2010/0205541) in view of JALALI (U.S. 2015/0371173), and in further view of Caldwell et al. (U.S. 2013/0007009).
Claim 8:  Rapaport discloses a method to find topics of expertise to recommend to a first service provider, the method comprising: 
retrieving a topic of expertise of the first service provider from a database (See paragraph 37, wherein credentials and proficiencies are stored in a user profile, and paragraphs 131–132, wherein credentials/proficiencies are retrieved in the matching process); 
finding a topic in a corpus or a spot database similar to but not present in the topic (See paragraph 90, wherein the system allows the user to browse “adjacent nodes of a topic categorizing, hierarchy tree full of roughly similar chat rooms” such that similar topics are identified in the tree data structure); 
notifying the first service provider of the found topic via display (See paragraph 90, wherein the system allows the user to browse “adjacent nodes of a topic categorizing, hierarchy tree full of roughly similar chat rooms”; see also Abstract, wherein a displaying subsystem is disclosed); and
updating expertise of the first service provider in a provider database to include the topic (See paragraph 214, wherein proficiency ratings of a given user are updated for a selected topic category; and see paragraph 95, wherein user profiles are stored in a database).  Rapaport does not expressly disclose the remaining claim elements
Jalali discloses finding one or more topics in a corpus or spot database similar to but not present in the topics of expertise of the first service provider (See paragraphs 60 and 63, wherein user skills are extracted from content, and wherein similar skills are identified and added to a similar skills field).
Rapaport discloses a system directed to analyzing and evaluating user content.  Jalali discloses a system directed to buying and selling knowledge in a peer to peer chat system.  Each reference discloses a system directed to analyzing and evaluating user content.  The technique of finding similar topics of expertise is applicable to the system of Rapaport as they each share characteristics and capabilities; namely, they are directed to analyzing and evaluating user content.
One of ordinary skill in the art would have recognized that applying the known technique of Jalali would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Jalali to the teachings of Rapaport would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate user content analysis and evaluation into similar systems.  Further, applying similar topics of expertise to Rapaport would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Rapaport and Jalali do not expressly disclose the remaining claim elements.
Caldwell discloses receiving user input provided by the first service provider, the user input indicating approval of the topic (See paragraph 33, in view of paragraphs 20–21, wherein suggested expertise tags are accepted by the user); and
updating a list of expertise of the first service provider to include the topic based on the approval indicated in the user input (See paragraph 33, in view of paragraphs 20–21, wherein accepted expertise tags are applied to the user profile).
Rapaport discloses a system directed to analyzing and evaluating user content, and Jalali discloses a system directed to buying and selling knowledge in a peer to peer chat system.  Caldwell similarly discloses managing user expertise based on content analysis.  Each reference discloses a system directed to analyzing and evaluating user content.  The technique of approving topics is applicable to the systems of Rapaport as they each share characteristics and capabilities; namely, they are directed to analyzing and evaluating user content.
One of ordinary skill in the art would have recognized that applying the known technique of Caldwell would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Caldwell to the teachings of Rapaport and Jalali would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate user content analysis and evaluation into similar systems.  Further, applying topic approvals to Rapaport and Jalali would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 9:  Rapaport discloses the method of claim 8 further comprising: adding a topic to the one or more topics of expertise of the first service provider in the database before the retrieving (See paragraph 131, wherein credentials and proficiencies are added as expert topics in a user profile on an ongoing basis; see also paragraph 95, wherein user profiles are stored in a database).
Claim 10:  Rapaport discloses the method of claim 8 further comprising: adding a topic to the corpus or spot database before the retrieving (See paragraphs 25 and 202, wherein the tree data structure is continuously augmented with new topics/categories).
Claim 11:  Rapaport discloses the method of claim 10 wherein the added topic is a result of processing content from a second service provider (See paragraphs 25 and 202, wherein the tree data structure is augmented with new topics/categories from each participant).
Claim 12:  Rapaport discloses the method of claim 11 wherein the content is derived from a transcript (See paragraph 22, wherein an audio transcript is disclosed, and wherein an audio transcript is equivalent to a call transcript; see also paragraph 207, wherein transcript content is utilized).
Claim 13:  Rapaport discloses the method of claim 11 wherein the content is derived from a social media posting (See paragraph 25, in view of the Abstract, wherein chat room content is disclosed in the context of a social networking system).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623